     Case 1:20-cv-00248-DAD-SAB Document 18 Filed 12/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9    BECKY E. RONQUILLO,                             Case No. 1:20-cv-00248-DAD-SAB
10                        Plaintiff,                  ORDER DIRECTING CLERK OF COURT TO
                                                      CLOSE CASE AND ADJUST THE DOCKET TO
11             v.                                     REFLECT VOLUNTARY DISMISSAL
                                                      PURSUANT TO RULE 41(a) OF THE FEDERAL
12                                                    RULES OF CIVIL PROCEDURE
      UNIVERSAL RECOVERY
13    CORPORATION,                                    (ECF No. 17)
14                        Defendant.
15

16            On September 10, 2018, a stipulation was filed dismissing this action with prejudice and
17   with each party to bear its own costs and fees. In light of the stipulation of the parties, this action
18   has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692
19   (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or attorneys’
20   fees.
21            Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this case
22   and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
23

24   IT IS SO ORDERED.

25   Dated:     December 14, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
